     Case 4:21-cv-00051-DN Document 29 Filed 08/23/21 PageID.118 Page 1 of 4




                                  THE UNITED STATES DISTRICT COURT
                                          DISTRICT OF UTAH


    STEVEN G. MAXFIELD; DANIEL                               MEMORANDUM DECISION AND
    NEWBY; LORI NEWBY; BART GRANT;                           ORDER OF DISMISSAL
    and TANNER LATHAM,                                       WITHOUT PREJUDICE

                                Plaintiffs,                  Case No. 4:21-cv-00051-DN

    v.                                                       District Judge David Nuffer

    SPENCER COX, in his official capacity as
    Governor of Utah; and DEIDRE
    HENDERSON, in her official capacity as Lt.
    Governor of Utah,

                                Defendants.


           Plaintiffs filed a Notice of Voluntary Dismissal (“Notice”) 1 on August 13, 2021,

requesting dismissal of this action without prejudice. Because the Notice was not stipulated and

Defendants had already filed an answer, Fed. R. Civ. P. 41(a)(2) applies. Therefore, this action

“may be dismissed at the plaintiff’s request only by court order, on terms that the court considers

proper.” 2 Defendants were given time to file a statement of suggested terms for the dismissal. 3

           Defendants filed a Statement 4 requesting that this action be dismissed with prejudice,

arguing that dismissal without prejudice would violate the stipulated Settlement Agreement and

Order of Dismissal agreed to between the parties in Maxfield et al v. Cox et al, Case No. 4:21-cv-

00031-DN-PK (“Maxfield I”). 5


1
    Docket no. 23, filed Aug. 13, 2021.
2
    Fed. R. Civ. P. 41(a)(2).
3
    Docket no. 24, entered Aug. 16, 2021.
4
    Defendants’ Statement of Suggested Terms of Dismissal (“Statement”), docket no. 25, filed Aug. 20, 2021.
5
 Maxfield et al v Cox et al, Case No. 4:21-cv-00031-DN-PK (“Maxfield I”), Order Granting Joint Motion and
Stipulation for Injunctive Relief and Dismissal (“Order of Dismissal”), docket no. 17, filed Apr. 26, 2021. The Order
     Case 4:21-cv-00051-DN Document 29 Filed 08/23/21 PageID.119 Page 2 of 4




           In settling Maxfield I, the parties stipulated to a specific litigation schedule on a timeline

which would allow Plaintiffs to gather signatures for a referendum petition which could appear

on the 2022 ballot. The timeline included May 10, 2021, as the Deadline for Plaintiffs to file this

lawsuit.

           The Deadline in the Order of Dismissal was a scheduling issue, meant to allow the parties

to litigate the constitutionality of the challenged law before Plaintiffs began the signature

gathering process for the 2022 election. The challenged law applies to that process. The Order of

Dismissal does not preclude Plaintiffs from filing another action, in another election cycle, for

alleged violations of Plaintiffs’ rights by Defendants under the challenged law. Of course, the

opportunity to make a challenge that would be on the ballot in 2022 is lost with the dismissal of

this case.

           Defendants also argue that dismissal without prejudice would be an abuse of the judicial

process because they have “spent considerable time and expense in defending against Plaintiffs’

claims” 6 and it would abandon the agreed timeline. 7

           Rule 41(a)(2) is designed “primarily to prevent voluntary dismissals which unfairly affect

the other side.” 8 “When considering a motion to dismiss without prejudice, the important aspect

is whether the opposing party will suffer prejudice in the light of the valid interests of the

parties.” 9 Relevant factors to consider when assessing the legal prejudice to the opposing party




of Dismissal was based on and essentially recited the Joint Motion and Stipulation for Injunctive Relief and
Dismissal (“Settlement Agreement”) in Maxfield I, docket no. 16, filed April 26, 2021.
6
    Statement at 8.
7
 Defendants also say Plaintiffs have provided insufficient explanation of the need to dismiss, but Plaintiffs provided
an explanation in their Motion. See Declaration of Joel Ban (“Declaration”), docket no. 26-1, filed Aug. 23, 2021.
8
    Phillips USA, Inc. v. Allflex USA, Inc., 77 F.3d 354, 357 (10th Cir. 1996) (internal citations omitted).
9
    Id. (internal quotation marks and citations omitted).



                                                                                                                     2
      Case 4:21-cv-00051-DN Document 29 Filed 08/23/21 PageID.120 Page 3 of 4




for granting a voluntary dismissal include “the opposing party’s effort and expense in preparing

for trial, excessive delay and lack of diligence on the part of the movant, and insufficient

explanation of the need for dismissal.” 10

           In Plaintiffs’ Motion for Voluntary Dismissal (“Motion”), 11 they argue that a dismissal

without prejudice will not legally prejudice Defendants. 12 Plaintiffs argue that they have given

notice of dismissal weeks before the deadline for dispositive motions; the merits of the case are

unknown; they have not caused any undue delay; and the case is still in its early stages. 13

Plaintiffs further argue that defendants could use the same legal research and discovery they have

gathered for any subsequent related litigation. 14 Plaintiffs also provide an explanation for the

need for dismissal that reflects no intention to prejudice Defendants. 15

           There is no sound reason to make this dismissal with prejudice.

           Based on Defendants’ and Plaintiffs’ arguments and the relevant law, Plaintiffs’ Motion

is granted, and Plaintiffs’ Complaint 16 is dismissed without prejudice.

                                                         ORDER

           IT IS HEREBY ORDERED that Plaintiffs’ Motion for Voluntary Dismissal 17 is

GRANTED. Plaintiffs’ Complaint and this action are DISMISSED without prejudice.



10
     Id. at 358 (internal quotation marks and citations omitted).
11
     Motion for Voluntary Dismissal (“Motion”), docket no. 26, filed Aug. 23, 2021.
12
     Motion at 2–3.
13
     Motion at 2–3.
14
     Motion at 3.
15
     See Declaration.
16
   Complaint for Equitable, Declaratory, and Injunctive Relief (“Complaint”), docket no. 2, filed May 10, 2021, as
amended by First Amended Complaint for Equitable, Declaratory, and Injunctive Relief, docket no. 17-1, filed Jul.
20, 2021 (see Order Granting [17] Motion for Leave to File Amended Complaint and [19] Motion to Add Party,
docket no. 21, filed Aug. 5, 2021).
17
     Docket no. 26, filed Aug. 23, 2021.



                                                                                                                     3
      Case 4:21-cv-00051-DN Document 29 Filed 08/23/21 PageID.121 Page 4 of 4




           IT IS FURTHER ORDERED that Plaintiffs’ Motion to Extend Time to File Dispositive

Motions 18 is DENIED as MOOT.

           The clerk is directed to close the case.

           Signed August 23, 2021.

                                                  BY THE COURT


                                                  ________________________________________
                                                  David Nuffer
                                                  United States District Judge




18
     Docket no. 27, filed Aug. 23, 2021.



                                                                                              4
